DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to amended application filed on 03/01/2022.
Claims 1-20 are presented for examination.
Response to Arguments
Applicant’s arguments, see Remarks pgs. 9-10, filed 03/01/2022, with respect to claims 1, 11, and 20 have been fully considered and are persuasive.  The rejection of 35 USC 101 has been withdrawn. 
Applicant’s arguments, see Remarks pgs. 16-18, filed 03/01/2022, with respect to claims 1, 11, and 20 have been fully considered and are persuasive.  The rejection of 35 USC 103(a) has been withdrawn. 
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
LYU et al (US Publication No. 2017/0024497) teaches each of the design that has an effect on the manufacturing cost and/or structural characteristics for a particular design concept may have a range of values that define a design space…identifying critical design parameter, and a module configured for parameterization of the one or more design concepts that are initially selected as starting point during the part design par [0012]; the optimization module may be configured to simultaneously process set of solutions for improving structural characteristics of the part and reducing manufacturing costs for product parts par [0012]; the framework configured to simultaneously perform structural analysis and a cost analysis of each successive variation of the simulated design model…perform the structural analysis and cost analysis in parallel to arrive at a new variation of the simulated design model characterized by desired improvements to both structural and cost parameters with respect to a previous variation of the simulated design model par [0014]; the framework may be configured to continue perform multi-objective analyses in an iterative loop until target goals for multiple objective or time limitations are reached, an output of the framework may be a pareto set of optimal or near-optimal design solution that both improved strength and reduced cost over one or more initial design concepts par [0014].
Yoshida et al ( US Publication No. 2019/0019096)) teaches automobile model par [0074].
LYU et al, Yoshida et al and other prior arts do not singularly or in combination disclose the limitations: 
“performing, based on the first plurality of metrics values, one or more optimization operations on the first plurality of parameter values to generate a second plurality of parameter values; generating, based on the second plurality of parameter values, a plurality of production designs, wherein at least one design in the plurality of production designs  is convergent with respect to at least one of the one or more design goals than a-the previously-generated design” as recited in claims 1, 11, and 20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIBROM K GEBRESILASSIE whose telephone number is (571)272-8571. The examiner can normally be reached M-F 9:00 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571 272 3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KIBROM K. GEBRESILASSIE
Primary Examiner
Art Unit 2148



/KIBROM K GEBRESILASSIE/Primary Examiner, Art Unit 2148                                                                                                                                                                                                        05/25/2022